DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19-26 in the reply filed on 02/01/212 is acknowledged.

Allowable Subject Matter
Claims 1-12 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a structural body made of semiconductor material and having a first side and a second side, the first side of the structural body including a first region and a second region, the second region at least partially surrounding the first region; a third region positioned between the first region and the second region, the third region including a trench-insulation structure extending in the structural body starting from the first side towards the second side along a first direction, the trench-insulation structure having a dimension and a material such as to form an obstacle to heat conduction from the first region towards the second region along a second direction substantially orthogonal to the first direction”; and of claim 19 stating “a base plate, made of thermally conductive material; and a semiconductor die coupled to the base plate, the semiconductor die including: a structural body made of semiconductor material having a first side and a second side, the second side being coupled to the base plate, the structural body including a first region and a second region, the second region at least partially surrounding the first region; a thermally conductive coupling interface that couples between the at least one semiconductor device and the structural body; a third region positioned between the first region and the second region, the third region including a trench-insulation structure extending in the structural body starting from the first side towards the second side along a first direction, the trench-insulation structure having a dimension and a material such as to form an obstacle to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894